Order entered December 22, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-01042-CV

       KENNETH CRAIG WELLS AND DUSTY WELLS, Appellants

                                       V.

          MARK CROWELL AND SUZON CROWELL, Appellees

              On Appeal from the 397th Judicial District Court
                          Grayson County, Texas
                   Trial Court Cause No. CV-20-0760

                                      ORDER

      Before the Court is appellants’ December 17, 2020 unopposed motion for an

extension of time to file their brief on the merits. We GRANT the motion and

extend the time to January 5, 2021.


                                            /s/   ERIN A. NOWELL
                                                  JUSTICE